DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 12/29/2020, to claim 1 acknowledged by Examiner. Additionally, applicant added claims 5-9.
Claims 1-9 are now pending.
Response to Arguments
First Argument:
	The prior art does not disclose/teach the invention as currently amended.
	Examiner's Response:
Applicant's arguments with respect to the claims have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments. 
Also of note, Mueller is relied on as a secondary teaching for the “inelastic” property of the upper layer in claim 2. However, this aspect of Mueller is not argued by Applicant.
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the newly amended limitation “at least one free side edge that is at least partially not attached to the stretchable base layer” is a newly added negative limitation. When reviewing the instant specification, there is no presence of a recitation of a free end being “partially not attached”; in paragraph [0060] the Figures 12A-12B are discussed wherein there is one free end not attached at all, but this limitation is already present in the claim as written. As such there is not support here for a second free end that is “partially not attached” as there is not even support for a second free that is not attached. Also via such disclosure, it is clear that claim 1 pertains to Figures 12A-12B wherein these Figures in accordance with the specification fail to even indicate what the “free side edge” is in the first place and as such even further fails provide support such a negative limitation of “partially not attached”. As such, claim 1 is new matter. 
Regarding claim 5, claim 5 pertains to the “at least one free side edge that is at least partially not attached to the stretchable base layer” as discussed in claim 1 above, wherein such limitation has been reviewed to be new matter. As such, claim 5 which relies on the “at least one 
Claims 2-4 and 6-8 rejected as being dependent on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubata (20030144596).
Regarding claim 1, Tsubata discloses a two-layer compression measurement system (See Figures 1-5B, see [0035-0040] wherein the device indicates a certain level of tension in the strap when wrapped around a body part as shown in Figure 2A which creates a compression on the body part (a wrist), wherein the indicia of the device indicates the tension thus implicitly “measuring” the compression applied in Figure 2A) (also see Figures 6A-6C for indicia), comprising: 
(a) a stretchable base layer 13/17 having indicia (M) (See Figures 1A-1B, see [0035-0036]) thereon; and 

(i) wherein the indicia (M) (See Figure 6A-6C, see [0054] wherein the indicia that looks like ‘OK’ in Figures 1-4B may instead be two indicia m1a and m1b) on the stretchable base layer 13/17 are disposed under the free end 32 of the upper layer 30 and are not visible to a user before the measurement system has been stretched (see [0037] wherein the indicia (M) is hidden under free end 32 when not stretched, see [0054] wherein the indicia M function the same for all embodiments), but 
(ii) wherein the indicia (M) (See Figures 6A-6C) on the stretchable base layer 13/17 are pulled out from under the free end 32 of the upper layer 30 and are therefore visible to the user after the measurement system has been stretched (See [0038] wherein the indicia (M) is pulled 

    PNG
    media_image1.png
    478
    848
    media_image1.png
    Greyscale

Regarding claim 3, Tsubata discloses the invention of claim 1 above.
Tsubata futher discloses wherein different indicia on the base layer 13/17 correspond to different pre-determined compression levels (see Figures 6A-6C and [0054] wherein the indicia M comprise indicia M1a, a black bar, and M1b, a white bar, (different indicia) wherein based on which indicia is shown then the strap has either too little, just right, or too much tension which when wrapped as shown in Figure 2A will correspond with compression) (see claim 1 above, wherein the indicia as shown in Figures 6A-6C are relied upon as the indicia in place of the ‘OK’ indicia as shown in Figures 1-4B).
Regarding claim 4, Tsubata discloses the invention of claim 3 above.
Tsubata futher discloses wherein different indicia (M1a and M1b) are pulled out from under the free end 32 of the upper layer 17 and are visible to the user at the different pre-determined compression levels (see Figures 6A-6C and [0054] wherein these indicia are pulled out from under free end 32 and are visible to the user and indicate to the user the level of 
Regarding claim 5, Tsubata discloses the invention of claim 1 above.
Tsubata futher discloses wherein the at least one free side edge  comprises two free side edges (See Annotated Figures 3A-3C), each of which is at least partially not attached to the stretchable base layer 17 (See Annotated Figures 3A-3C as well as the discussion of the free side edge in claim 1 above, wherein there are two free side edges not attached via rigid connection to base layer 13/17 (like the weld spots S which rigidly connect the fixed end 31 to base layer 13/17 [0035])).
Regarding claim 6, Tsubata discloses the invention of claim 1 above.
Tsubata futher discloses wherein the stretchable base layer 13/17 comprises a band 11-17 (See Figure 1, wherein the “band” is the region of reference number 11 to reference number 17) of a compression garment 10 (See Figure 1, strap body 10, see Figure 2A wherein this is a compression garment as it wraps around the body of a user tightly via the stretch of the layer 17) having a proximal (intersection of 17 connecting to 14 is the “proximal end”) and distal end (where 11 ends and attaches with fastener 40).
Regarding claim 7, Tsubata discloses the invention of claim 6 above.
Tsubata futher discloses wherein the band 11-17 is connected at the proximal end (See Figure 1 wherein the end of stretchable layer 13 that attaches to second portion 14, see [0033] is the proximal end of the band) with a main body 14 (See Figure 1) of the compression garment 10 adapted to be wound around a limb (See Figure 2A, strap body 10 provides compression to the body part when tightly wound).
Regarding claim 8, Tsubata discloses the invention of claim 7 above.
Tsubata futher discloses a fastener 40 ([0051], 40 is “fastening hardware”) positioned at or near the distal end (end of region 11 opposite from region 14, see Figure 1) (See Figure 1 wherein 40 is attached at the distal end of region 11 of the band 11-17), and wherein the one 
Regarding claim 9, Tsubata discloses a two-layer compression measurement system (See Figures 1-5B, see [0035-0040] wherein the device indicates a certain level of tension in the strap when wrapped around a body part as shown in Figure 2A which creates a compression on the body part (a wrist), wherein the indicia of the device indicates the tension thus implicitly “measuring” the compression applied in Figure 2A) (See Figure 6A-6C for indicia), comprising: 
(a) a stretchable base layer 13/17 having indicia (M) (See Figures 1A-1B, see [0035-0036]) thereon,
wherein the stretchable base layer 13/17 comprises a band 11-17 (See Figure 1, wherein the “band” is the region of reference number 11 to reference number 17) of a compression garment 10 (See Figure 1, strap body 10, see Figure 2A wherein this is a compression garment as it wraps around the body of a user tightly via the stretch of the layer 17) having a proximal (intersection of 17 connecting to 14 is the “proximal end”) and distal end (where 11 ends and attaches with fastener 40), and
wherein the band 11-17 is connected at the proximal end (See Figure 1 wherein the end of stretchable layer 13 that attaches to second portion 14, see [0033] is the proximal end of the band) with a main body 14 (See Figure 1) of the compression garment 10 adapted to be wound around a limb (See Figure 2A, strap body 10 provides compression to the body part when tightly wound); and 
(b) an upper layer 30 positioned on top of the stretchable base layer 13/17 (See Figures 1-5, and [0035] wherein upper layer 30 (“cover” 30) is a layer of material positioned over the base layer 13/17), the upper layer 30 having one fixed end 31 (end located near region 15 on Figure 3A) (See Figures 3A-3C and [0035]) that is attached to the stretchable base layer 13/17 (see [0035] wherein there are welds S that rigidly attach the fixed end 31 to region 15 of base 
 (i) wherein the indicia (M) (See Figure 6A-6C, see [0054] wherein the indicia that looks like ‘OK’ in Figures 1-4B may instead be two indicia m1a and m1b) on the stretchable base layer 13/17 are disposed under the free end 32 of the upper layer 30 and are not visible to a user before the measurement system has been stretched (see [0037] wherein the indicia (M) is hidden under free end 32 when not stretched), but 
(ii) wherein the indicia (M) (See Figure 6A-6C) on the stretchable base layer 13/17 are pulled out from under the free end 32 of the upper layer 30 and are therefore visible to the user after the measurement system has been stretched (See [0038] wherein the indicia (M) is pulled out when stretched from under end 32),
c) a fastener 40 ([0051], 40 is “fastening hardware”) positioned at or near the distal end (end of region 11 opposite from region 14, see Figure 1) (See Figure 1 wherein 40 is attached at the distal end of region 11 of the band 11-17), and wherein the one fixed end 31 (end near region 15, see Figures 3) is positioned on the band proximal of the fastener 40 (See Figure 1 and 3A, wherein the fixed end 31 is closer to the established proximal end of the band 11-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubata (20030144596) in view of Fernfors (US 20090292269 A9).
Regarding claim 2, Tsubata discloses the invention of claim 1 above.
Tsubata does not disclose the upper layer 30 is inelastic (note: Tsbuta is silent on the material of the indicator frame/cover 30 overall).
However, Fernfors teaches an analogous tension/compression measuring device (Figures 1e-1f, see [0117-0122]) wherein the analogous device is comprised of an analogous stretchable (elastic) base layer 125 (see [0118] wherein this is the elastic base of the main device) and an analogous upper layer 135 (See Figures 1e-1f and [0118, 121] which is only attached to base layer 125 at one end 136 and attached to the elastic portion 138 at the other end 137 to ensure that 135 remains stable relative to 125) wherein the base layer 125 has analogous indicia 133 (See Figures 1e-1f and [0118], see [0113] which discusses how indicia 133 will measure the tension of base layer 125 via its elongation) which will line up with an indicator line 134 on upper layer 135 (see Figures 1e-1f and [0118], see further [0113] which discusses 134 in conjunction with indicia 133 such that cover 135 functions similarly to Tsubata wherein the cover is required reveals at a line when the tension is too high, too little, or just right) wherein the upper layer 135 is inelastic (see [0118]) in order to ensure that the indicator 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the upper layer 30 of Tsubata to be inelastic as taught by Fernfors in order to ensure the indicator line 32 of Tsubata (end 32 of Tsubata, see Figure 3A and [0038]) does not have any movement caused by the stretchable base layer 13/17 thus making the overall reading of the indicia M of Tsubata more accurately measure the tension of base layer 13/17 (see [0113, 0118] of Fernfors).

Conclusion
US 6432074 B1 – patent discusses tension indicates compression
US 20070205618 A1 – tension indicator device
US 20090247980 A1 – similar tension (compression) measuring device
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        3/8/2021

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786